FILED
                             NOT FOR PUBLICATION                            AUG 17 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



ISMAEL BRAHIM TOUNEKTI,                          No. 08-75237

               Petitioner,                       Agency No. A078-466-191

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted August 11, 2011 **

Before:        THOMAS, SILVERMAN, and CLIFTON, Circuit Judges.

       Ismael Brahim Tounekti, a native and citizen of Tunisia, petitions for review

of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s decision denying his application for asylum, withholding of

removal, and relief under the Convention Against Torture (“CAT”). We have


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence the

agency’s factual findings, and we review de novo the agency’s legal

determinations. Wakkary v. Holder, 558 F.3d 1049, 1056 (9th Cir. 2009). We

deny the petition for review.

         The record does not compel the conclusion that Tounekti’s untimely asylum

application was filed within a reasonable period of time from when he last held

lawful status. See 8 C.F.R. § 1208.4(a)(5)(iv); Dhital v. Mukasey, 532 F.3d 1044,

1050 (9th Cir. 2008) (application filed 22 months after expiration of lawful

nonimmigrant status expired was not reasonable). Accordingly, his asylum claim

fails.

         Tounekti does not contend he suffered past persecution. Rather, he contends

he faces a clear probability of future persecution because the government would

impute to him the Islamist political opinions of his cousin and brother-in-law, who

were both politically active and imprisoned by the government. Substantial

evidence supports the agency finding that Tounekti has not established a clear

probability of future persecution. See Hoxha v. Ashcroft, 319 F.3d 1179, 1185 (9th

Cir. 2003); Nagoulko v. INS, 333 F.3d 1012, 1018 (9th Cir. 2003) (possibility of

future persecution too speculative). Accordingly, his withholding of removal

claim fails.


                                           2                                   08-75237
      Finally, substantial evidence supports the agency’s denial of Tounekti’s

CAT claim because he failed to show that it is more likely than not that he will be

tortured by, or with the consent or acquiescence of Tunisian authorities if returned

to Tunisia. See Wakkary, 558 F.3d at 1067-68.

      PETITION FOR REVIEW DENIED.




                                          3                                    08-75237